 


113 HR 1702 IH: Veterans Transportation Service Act
U.S. House of Representatives
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1702 
IN THE HOUSE OF REPRESENTATIVES 
 
April 24, 2013 
Mr. Barber (for himself and Mr. Thornberry) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to make permanent the authority of the Secretary of Veterans Affairs to transport individuals to and from facilities of the Department of Veterans Affairs in connection with rehabilitation, counseling, examination, treatment, and care. 
 
 
1.Short titleThis Act may be cited as the Veterans Transportation Service Act. 
2.Transportation of individuals to and from facilities of Department of Veterans AffairsSection 111A(a) of title 38, United States Code, is amended— 
(1)by striking (1) The Secretary and inserting The Secretary; and 
(2)by striking paragraph (2).  
 
